Per Curiam.
The bare declaration offthe defendant that the house in the finishing of which the work charged"was done, was the plaintiff’s own property, and not that, of the defendant, would not have been competent to discharge him; but ir. was otherwise when' taken in connexion with the acts of confirmation of the plaintiff.— The offer was to prove that at the time of the sale to the defendant and payment of part of the purchase money, not only that he declared, the purchase was for the plaintiff, but that the -plaintiff paid up the residue of the purchase money; and surely that was evidence of confirmation of every thing that had been said or done at the time of the purchase, as part of the res gesta. It ought therefore to have gone to the jury.
Judgment reversed and venire de novo awarded.